92 F.3d 1191
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lin Edward DAVIS, Plaintiff-Appellant,v.C.E. FLOYD, Warden;  Mike Hall;  S. Areborn, Defendants-Appellees.
No. 96-15066.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Lin Edward Davis appeals pro se the district court's summary judgment dismissal of his action alleging prison officials violated his constitutional rights by subjecting him to prison overcrowding.  We affirm for the reasons stated in the district court's Order filed on December 20, 1995.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal